DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is noted that claim 25 is directed to the non-elected embodiment and should be labeled as withdrawn. Claim 25 appears to be directed towards figure 6 where the grit is sprayed separately from the polymer matrix.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11-12 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 27, it is unclear if the abrasive filler and the polymer matrix are both part of the abrasive coating, or if the polymer matrix is a separate element from the abrasive coating.
Claims  11-12,  26 and 28 are being rejected for depending from a rejected base claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11-12 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houga et al. (2013/0263520) in view of Presson (3,515,354) and Everett et al. (5,453,329).

But fails to disclose that the grit particles form about 50%-75% by volume of the abrasive coating 
and a spray gun to atomize and propel the polymer matrix toward the component by an air jet, the grit particles are communicated into the air jet
 Presson teaches a spray gun (10) that is used to spray an abrasive coating. The spray gun atomizes and propels the coating toward a component (52) by an air jet (from 16), the grit particles are communicated into the air jet.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the spray gun of Presson to spray the coating of Houga et al. onto a substrate. This modification would lead to an easy and fast way of applying the coating of Houga et al to the component.
The above combination still fails to disclose that the grit particles form about 50%-75% by volume of the abrasive coating 
However, Everett et al. teaches an abrasive layer on an article in which the grit particles form about 50%-75% by volume of the abrasive coating (col 8, liens 26-28). Additionally, the percentage of grit particles in the coating is a results effective variable, the more grit particles added to the coating the rougher and more durable it will be and vice versa.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the grit particles 50%-75% by volume of an abrasive coating, since it has been held that finding an optimum value of a 
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a coating with  50% by volume of the abrasive articles, in order to make the coating sufficiently abrasive enough.
The above combination is fully capable of performing the function of “such that the grit particles of the abrasive filler are bonded onto the component, the polymer matrix outgases through the grit particles during curing of the polymer matrix to form the abrasive coating on the component such that the polymer matrix provides 3-10% volume of the abrasive coating once cured.” It is noted that since all the clamed structure is provided by the above combination, the above combination can inherently perform the claimed functions.
Regarding claim 11, Houga et al  disclose that the abrasive filler comprises zirconia [0055].
Regarding claims 12 and 28, the above combination fails to disclose that the abrasive filler has an average particle size of 220 mesh.
However, it is noted that the average particle size of an abrasive coating is a results effective variable. Just like in sand paper, the bigger the girt, the more abrasive the coating is and the smaller the grit, the less abrasive the coating is.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the abrasive filler with an average particle size of 220 mesh, since it has been held that finding an optimum value of a 
Regarding claim 26, the polymer matrix includes one or more epoxies, polyimides, polyurethanes, cyanoacrylates, and acrylics ([0073] Houga).
Regarding claim 27, since the polymer composite fan blade is not positively recited by the claims, the above combination can be used to spray the coating onto a the polymer composite fan blade. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 11-12 and 26-28 and  have been considered but are moot in view of the new ground of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        4/21/2021